Given, J.
The only question presented by this appeal is whether the indictment charges an assault with intent to inflict a great bodily injury. The charge is that defendants “ did with deadly weapons, to-wit, certain clubs and sticks and rails, the particular description of which is unknown to this grand jury, then and there in the hands of the said Robert Harrison, Noah Harrison, Henrietta Harrison and Alcina Harrison, upon one James Frakes, make an assault with the intent then and there unlawfully and feloniously to beat, strike, wound and bruise, and did inflict upon the hqad and person of the said James Frakes a great bodily injury, contrary to and in violation of law.” In State v. Clark, 80 Iowa, 517, it was held that the indictment did not charge an assault with intention to inflict a great bodily injury. The charge in that case was that the defendant “did, with a deadly weapon, to-wit, a certain billiard cue, the particular description of which is to this grand jury unknown, which the said Edward Clark then and there held in his hands, make an assault upon one A. B. Haskins with intent then and there wickedly, unlawfully, maliciously and feloniously to strike and bruise, and did inflict upon the person of said A. B. Haskins a great bodily injury.” It will be seen that, as far as the charge of intent is concerned, the indictments are identical. The intent charged in this case is to beat, strike, wound and bruise, but does not charge an intent to inflict a great bodily injury. For the reasons given in State v. Clark, the judgment of the, district court must be reversed. .
Rothrock and Robinson, JJ., dissent, for the reason stated in the dissenting opinion filed in the case of State v. Clark, cited in the foregoing opinion.